Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 18 September 2020 for application number 17/026,020. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  9/18/20; 10/06/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruff et al. (NPL titled “Deep One-Class Classification”).
Regarding claim 1, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding claim 2, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding claim 3, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 9, see teachings of claim 1.  Ruff further discloses wherein the determining whether there is the anomaly in the first image comprises: determining a mean square error (MSE) based on the second distance values between the second respective elements of the filtered first and second feature vectors; and determining whether there is the anomaly in the first image based on whether the MSE is greater than a preset third threshold (fig. 1; sections 2.2; 2.3, “Proposition 3”).
Regarding claim 11, Ruff discloses an electronic device for analyzing an image, the electronic device comprising: a memory storing one or more instructions; and at least one processor, wherein the at least one processor is configured to execute the one or more instructions to: obtain a first image; generate a second image by auto-encoding the first image; extract first and second feature vectors from the first and second images, respectively; filter each of the first and second feature vectors by using a filtering vector generated based on first distance values between first respective elements of the first and second feature vectors; and determine whether there is an anomaly in the first image based on second distance values between second respective elements of the filtered first and second feature vectors (fig. 1, section 2.2).
Regarding claim 12, see teachings of claim 1.  Ruff further discloses wherein to generate the second image the at least one processor is further configured to: upon receiving the first image, generate the second image using a first neural network model that reconstructs the first image by encoding the first image and decoding the encoded first image (fig. 1, section 2.2).
Regarding claim 13, see teachings of claim 1.  Ruff further discloses wherein to extract the first and second feature vectors the at least one processor is further configured to upon receiving the first image or the second image, extract the first and second feature vectors by using a second neural network model that outputs feature values determined based on correlations between pixel information of the first image or the second image and a preset sized kernel (fig. 1, sections 2.1, 2.2, 4.3).
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 11.

Allowable Subject Matter
Claims 4-8, 10, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 4-8, 10, 14-19, none of the references, alone or in combination, discloses wherein the filtering the each of the first and second feature vectors comprises: determining the filtering vector of same dimension as the first and second feature vectors based on the first distance values between the first respective elements of the first and second feature vectors; and performing element-wise multiplication of the first and second feature vectors by the filtering vector.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486